Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments (8/16/2022), with respect to have been fully considered and are persuasive.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1 and 13, the cited references fail to disclose a scoring algorithm which determines confidence levels and is capable of combining individual confidence levels. Furthermore, the cited references fail to disclose that the path is determined such that the likelihood of the trust insertions identified in the configuration file being performed on the data is maximized.
In contrast to claim 1, Bendickson discloses in the case of global trusted nodes, that the system generates a routing path where the message may reach its destination node in the context of encrypting and decrypting headers. The process of encrypting and decrypting headers does not determine a path to perform trust insertions on data to calculate a confidence scores
and maximize the likelihood of trust insertions being performed as recited in claim 1. Even if Matthews discloses annotations to annotate the number of hops, determining the path to perform trust insertions described above is still not disclosed.
Thomas disclosing that the confidence score of the data is improved when performing the trust insertions based on the configuration file. Thomas is directed to a device for distributing public key infrastructure certificate path data to authenticate nodes. The device in Thomas can be used by organizations to cross sign one another’s certificates so user certificates can be trusted. The certificate validation is constrained based on policies which may include a certain assurance level. Even assuming that certifying a node using a certain assurance level would improve confidence, Thomas is silent on a scoring equation or determining a path which maximizes the likelihood of trust insertions in a configuration file being performed.
Therefore, Thomas fails to remedy the deficiencies of Bendickson and Matthews.
Therefore, based on least these reasons, and because the other references have not been shown to remedy the deficiencies of Bendickson, Matthews, and/or Thomas, claims 1 and 13 are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        8/27/2022